Littleton, Judge,
delivered the opinion of the court:
This action is brought under section 1336 of the Revised Statutes, title 10, U. S. Code, section 1133, which provides that instructors of ordnance and science of gunnery at the United States Military Academy shall have the pay and allowances of a major.
This question has been before this court in a number of cases, in all of which it was held that the officer was entitled to the pay of the higher rank. See Wilson v. United States, 77 C. Cls. 630; Taylor v. United States, 78 C. Cls. 833; and Reed v. United States, 78 C. Cls. 834. Under the rule announced in these cases the plaintiff is entitled to recover and judgment will be entered in his favor for the difference claimed from August 28, 1932, to July 1, 1933, upon the filing of a statement by the defendant showing the exact amount due. It is so ordered.
Whalet, Judge; Williams, Judge; GeeeN, Judge; and Booth, Chief Justice, concur.